Affirmed and Memorandum Opinion filed March 5, 2009








Affirmed
and Memorandum Opinion filed March 5, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00733-CR
____________
 
ANDEVRON S. PARCHMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 7th District
Court
Smith County, Texas
Trial Court Cause No.
007-0517-08
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of sexual assault of a child. 
Appellant elected to have a jury assess his punishment.  At the conclusion
of a punishment hearing, the jury assessed punishment at confinement for twenty
years in the Institutional Division of the Texas Department of Criminal Justice
and a $10,000 fine.  On July 17, 2008, the trial court sentenced appellant
in accordance with the jury=s verdict.  Appellant filed a pro se notice of appeal.
 
Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date,
more than forty-five days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error
in the record.  A discussion of the brief would add nothing to the
jurisprudence of the state.  We are not to address the merits of each
claim raised in an Anders brief or a pro se response when we have
determined there are no arguable grounds for review.  See Bledsoe v.
State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005)
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore. 
Do Not Publish C Tex. R. App. P.
47.2(b).